Citation Nr: 1147123	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome with osteoarthritis of the right knee, to include as secondary to service-connected bony fragment of the right tibia.

2.  Entitlement to service connection for patellofemoral syndrome with osteoarthritis of the left knee, to include as secondary to service-connected bony fragment of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board concludes that further development is necessary prior to adjudicating the issues on appeal.  

The Veteran was provided with a VA examination and opinion in February 2009 with respect to the issues of whether the Veteran's bilateral patellofemoral syndrome with osteoarthritis is related to the Veteran's active military service or secondary to his now service-connected bony fragment of the right tibia.  The examiner concluded that the Veteran's patellofemoral syndrome with osteoarthritis of the right knee is less likely as not related to the bony fragment of the right anterior tibial tuberosity or osteochondrosis of the right knee.  He also determined that the patellofemoral syndrome or osteoarthritis of the left knee is less likely as not caused by or the result of osteochondrosis of the right tibia or irregular bony fragments of the right tibia.  The Board notes that a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2011).  As mentioned above, the examiner only provided an opinion on whether the Veteran's claimed bilateral knee disorder was related to or caused by the service-connected bony fragment of the right knee.  The opinion did not address the issue of aggravation because the examiner only provided an opinion in terms of "related to," "caused by" and "result of".  A finding that a disability was not caused by another condition does not encompass a finding that it was also not aggravated by that condition.  See Allen, 7 Vet. App. at 448-49.  Thus, the February 2009 opinion does not specifically address the issue of whether the Veteran's bilateral patellofemoral syndrome with osteoarthritis is aggravated by the Veteran's service-connected bony fragment of the right knee.  Based on the foregoing, the Board finds that a remand is necessary to obtain clarification of the opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine whether the Veteran's bilateral patellofemoral syndrome with osteoarthritis was aggravated by his service-connected bony fragment of the right knee.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected bony fragment of the right tibia aggravated his current patellofemoral syndrome with osteoarthritis of the right knee, and offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected bony fragment of the right tibia aggravated his current patellofemoral syndrome with osteoarthritis of the left knee.  The examiner should include a rationale for his or her conclusions based on the evidence of record and medical principals and confirm that the claims file was available for review.  

2. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral patellofemoral syndrome with osteoarthritis, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

